IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JEFFREY KENT,                             §
                                              §   No. 311, 2019
          Defendant Below,                    §
          Appellant,                          §
                                              §
          v.                                  §   Court Below–Superior Court
                                              §   of the State of Delaware
    STATE OF DELAWARE,                        §
                                              §   Cr. ID 1302002915 (N)
          Plaintiff Below,                    §
          Appellee.                           §

                              Submitted: November 27, 2019
                                Decided: January 24, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s well-reasoned order dated July 1, 2019,

which summarily dismissed the appellant’s second motion for postconviction relief.

The appellant’s claim of ineffective assistance of postconviction counsel does not

relieve the appellant of the burden of satisfying the pleading requirements of

Superior Court Criminal Rule 61(d)(2) to avoid the summary dismissal of a second

or subsequent motion for postconviction relief.1 Moreover, the appellant does not



1
    Durham v. State, 173 A.3d 1061, 2017 WL 5450746, at *2 (Del. Nov. 13, 2017) (TABLE).
have the right to challenge the effectiveness of postconviction counsel because he

had no constitutional right to counsel in those proceedings.2

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                             Justice




2
  Asbury v. State, 219 A.3d 994, 2019 WL 4696781, at *4 (Del. Sept. 25, 2019) (TABLE) (“As an
initial matter, a claim of ineffective assistance of postconviction counsel is not viable, because
there is no constitutional right to counsel in a postconviction proceeding.”).

                                                2